     Case 6:20-cv-00744-MAD-TWD Document 41 Filed 07/17/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

ADECCO USA, INC. and ADO STAFFING, INC.,

                                      Plaintiffs,
       vs.                                                           6:20-CV-744
                                                                     (MAD/TWD)
STAFFWORKS, INC.; ANITA VITULLO;
KAREN WALSER; VICKI RODABAUGH;
DEBORAH ROHDE; MAURICA GLORIA;
BRIANNA FLINT; TAYLER FRAVEL; and
KAREN STANDFORD,

                              Defendants.
____________________________________________

APPEARANCES:                                          OF COUNSEL:

GORDON & REES, LLP                                    JOHN TYLER MILLS, ESQ.
1 Battery Park Plaza, 28th Floor                      TYLER TARNEY, ESQ.
New York, New York 10004
Attorneys for Plaintiffs

PHILLIPS LYTLE LLP                                    PRESTON L. ZARLOCK, ESQ.
125 Main Street
Buffalo, New York 14203-2887
Attorneys for Defendants

ROSSI & ROSSI, PLLC                                   EVAN A. ROSSI, ESQ.
587 Main Street, Suite 302
New York Mills, New York 13417
Attorneys for Defendants

Mae A. D'Agostino, U.S. District Judge:

                                              ORDER

       Plaintiffs commenced this action on July 2, 2020, asserting claims of breach of contract,

tortious interference with contract, tortious interference with business relationships/prospective

economic advantage, actual and threatened trade secret misappropriation under federal and state

law, conversion, and trademark infringement and unfair competition under the Lanham Act. See
     Case 6:20-cv-00744-MAD-TWD Document 41 Filed 07/17/20 Page 2 of 3



Dkt. No. 1. Among other things, Plaintiffs are seeking to enforce noncompetition agreements

contained in the individual Defendants employment agreements, who are all former employees

now working for Defendant Staffworks.

        Currently before the Court is Plaintiffs' application for a temporary restraining order. For

the reasons set forth below, Plaintiffs' motion is denied.

        "Temporary restraining orders and preliminary injunctions are extraordinary and drastic

remedies, which are 'never awarded as of right,' or 'as a routine matter.'" Rush v. Hillside Buffalo,

LLC, 314 F. Supp. 3d 477, 483-84 (W.D.N.Y. 2018) (quotation omitted). In the Second Circuit,

the standard for entry of a temporary restraining order is the same as for a preliminary injunction.

See Andino v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y. 2008) (collecting cases).

        A party seeking a preliminary injunction must demonstrate the following: "(1) 'a likelihood

of success on the merits or ... sufficiently serious questions going to the merits to make them a fair

ground for litigation and a balance of hardships tipping decidedly in the plaintiff's favor'; (2) a

likelihood of 'irreparable injury in the absence of an injunction'; (3) that 'the balance of hardships

tips in the plaintiff's favor'; and (4) that the 'public interest would not be disserved' by the issuance

of an injunction." Benihana, Inc. v. Benihana .v Tokyo, LLC, 784 F.3d 887, 895 (2d Cir. 2015)

(quotation omitted).

        Having reviewed the parties' submissions and the applicable law, the Court finds that the

significant material facts in dispute preclude the Court from granting injunctive relief without first

conducting an evidentiary hearing. Aside from the fact that the individual Defendants are all

former employees of Plaintiffs, the parties agree on little else. See Hammer v. Trendl, No. 02-cv-

2462, 2002 WL 32059751, *1 (E.D.N.Y. Oct. 10, 2002) ("As an initial matter, where material



                                                    2
     Case 6:20-cv-00744-MAD-TWD Document 41 Filed 07/17/20 Page 3 of 3



facts are not in dispute or where facts in dispute are not essential to the temporary restraining

order sought, the court is not required to hold an evidentiary hearing") (citations omitted).

       Additionally, the Court notes that the scope of the injunctive relief Plaintiffs are seeking is

exceedingly broad in scope. Plaintiffs motion has not established that such broad relief should be

granted without the benefit of a hearing.1

       Accordingly, the Court hereby

       ORDERS that Plaintiffs' request for a temporary restraining order is DENIED; and the

Court further

       ORDERS that the Clerk of the Court shall schedule, upon consultation with the parties, an

evidentiary hearing on the pending motion for a preliminary injunction.

IT IS SO ORDERED.

Dated: July 17, 2020
       Albany, New York




       1
        This result is further supported by the fact that the electronic devices that Plaintiffs claim
was wrongfully retained by the individual Defendants after their termination have been collected
by Defendants counsel and counsel has indicated that they have not been copied or examined in
any way. See Dkt. No. 29.
                                                   3
